DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Cooper (Reg. No. 51,037) on June 18, 2022.
The application has been amended as follows: 
1.(Currently amended)	A system comprising:
at least one [[a]] base multi point power charger coupled to an electrical energy source;
a plurality of untethered, spaced apart electronic 
the base multi point power charger configured to emit a plurality of primary directional electromagnetic charging beams
the base multi point power charger configured to wirelessly supply power to the electronic 
each electronic configured to emit a plurality of secondary directional electromagnetic charging beams

a system controller configured to enable the electronic directional electromagnetic charging beams responsive to motion of the electronic comprising a peer-to-peer power distribution network comprising the base multi point power charger, and to repeatedly calculate positions of the electronic and to redirect the respective primary and secondary directional electromagnetic charging beams;
wherein upon a respective electronic device requesting power[[;]] the system controller is configured to:configured
direct one of the plurality of directional electromagnetic charging beams toward the determined location of [[a]] the respective  device to supply power to the electronic 
automatically update the location(s) of the respective electronic 
redirect one of the plurality of primary and secondary directional electromagnetic charging beams toward the updated location of the respective electronic to cause powering, a self-charge or recharge of the electronic 
;
wherein the system controller selects a directional electromagnetic charging beam based on an optimum power delivered to the electronic device; and 
wherein upon connection of the electronic device via a cable to an external source of electrical energy, the electronic device can function as a base multipoint power charger and wirelessly charge or power other electronic devices in a peer-to-peer power distribution network.

3.(Cancelled) 

4. (Currently amended)	The system of claim 1 directional electromagnetic charging beams are selected to supply power based on a WiGL routing policy and/or a WiGL routing table.

5. (Currently amended)	The system of claim 4, wherein the WiGL routing policy and/or the WiGL routing table is based on one or more of:
whether the primary or secondary directional electromagnetic charging beam originates from a base or auxiliary multi point power charger;
proximity and line of sight of the respective base or auxiliary multi point power charger relative to the electronic 
relative levels of charge of batteries in or of power sent to the electronic 
proximity and line of sight of the auxiliary multi point power chargers from which the directional electromagnetic charging beam originates, to other respective auxiliary and base multi point power chargers available to supply power to the auxiliary multi point power charger from which the directional electromagnetic charging beam originates.

6. (Currently amended)	The system of claim 1, wherein the plurality of electronic devices 

7. (Currently amended)	The system of claim 6 

10. (Currently amended)	 The system of claim 1, wherein:
the base multi point power charger is one of a plurality of base multi point power chargers; and
the base multi point power charger is dynamically selected from the plurality of base multi point power chargers based upon the determined locations of the respective electronic 

11. (Currently amended)	 The system of claim 1, wherein the base and auxiliary multi point power chargers provide electrical energy to the electronic 

12. (Cancelled)	

13. (Cancelled)

14. (Cancelled) 

15. (Currently amended)	 An electronic 
a battery and/or a capacitor for storing power;
a drive circuit to power an electrical element;
a transceiver to communicate with an ad hoc WiGL network, the transceiver configured to send and receive directional electromagnetic charging beams via a multi point power charger, the multi point power chargers configured to emit a plurality of directional electromagnetic charging beams, wherein each of the plurality of directional electromagnetic charging beams is directable toward a determined direction of another electronic configured to wirelessly supply power to the other electronic 
a system controller configured to enable the other electronic directional electromagnetic charging beams responsive to motion of the other electronic 
wherein the system controller of the electronic device is configured to:
send and receive charging or powering requests to and from other electronic wireless local area network and/or the wireless personal area network;
determine a location of the other electronic 
direct one of the plurality of directional electromagnetic charging beams toward the determined location of the other electronic 
automatically update the location of the other electronic 
redirect one of the plurality of directional electromagnetic charging beams toward the updated location of the other electronic as part of a peer-to-peer power distribution network; 
wherein the other electronic directional electromagnetic charging beam can cause powering, a self-charge or recharge of the electronic ;
wherein the directional electromagnetic charging beam is selected by the system controller based on an optimum power delivered to the electronic device; and 
wherein upon connection of the electronic device via a cable to an external source of electrical energy, the electronic device can function as a base multipoint power charger and wirelessly charge or power other electronic devices in a peer-to-peer power distribution network.

16. (Cancelled)

17. (Cancelled)

18. (Cancelled)	

19. (Currently amended) 	A method comprising:
coupling at least one of a plurality of base multi point power chargers to a respective electrical energy source;
spacing a plurality of untethered electronic 
emitting a plurality of primary directional electromagnetic charging beams from each base multi point power charger, wherein each of the plurality of primary directional electromagnetic charging beams is directable toward a determined direction of one of the electronic 
configuring the base multi point power chargers 
each electronic configured for:
emitting a plurality of secondary directional electromagnetic charging beams;
directing directional electromagnetic charging beams 
enabling a system controller  to follow the electronic directional electromagnetic charging beams responsive to motion of the electronic 
allowing for formation of an ad hoc WiGL network comprising a peer-to-peer power distribution network comprising and to redirect the respective primary and secondary directional electromagnetic charging beams;
wherein upon a respective electronic device requesting power;
the system controller is configured to:
direct one of the plurality of directional electromagnetic charging beams toward the determined location of a respective ;
 automatically update the location(s) of the respective electronic 
redirect one of the plurality of directional electromagnetic charging beams toward the updated location of the respective electronic 
the system controller selecting a directional electromagnetic charging beam based on an optimum power delivered to the electronic ; and
wherein upon connection of the electronic device via a cable to an external source of electrical energy, the electronic device can function as a base multipoint power charger and wirelessly charge or power other electronic devices in a peer-to-peer power distribution network.

20. (Cancelled)

21. (Currently amended) 	The method of claim 20, further comprising selecting the primary and secondary directional electromagnetic charging beams based on a WiGL routing policy and/or a WiGL routing table.

22. (Currently amended) 	The method of claim 21, wherein the WiGL routing policy and/or the WiGL routing table is based on one or more of:
whether the directional electromagnetic charging beam originates from a base or auxiliary multi point power charger;
proximity and line of sight of the respective base or auxiliary multi point power charger relative to the electronic 
relative levels of charge of batteries or of power needs in the electronic 
proximity and line of sight of the auxiliary multi point power charger from which the directional electromagnetic charging beam originates, to other respective auxiliary and base multi point power chargers available for charging the auxiliary multi point power charger from which the directional electromagnetic charging beam originates.

23. (Currently amended) 	The method of claim 19, wherein the plurality of electronic devices 

27. (Currently amended) 	The method of claim 19, further comprising dynamically selecting the base multi point power charger for charging from the plurality of base multi point power chargers based upon the determined locations of the respective electronic 

28. (Currently amended) 	The method of claim 19, further comprising providing electrical energy from the base and auxiliary multi point power chargers to the electronic 

29. (Cancelled)	


30. (Currently amended) 	The method of claim 19, wherein the directional electromagnetic charging beam comprises light.

31.(Currently amended) 	The method of claim 19, wherein the directional electromagnetic charging beam comprises a radiofrequency beam.

32. (New)	  The method of claim 23, wherein the lighting element comprises a string of lights suitable for ornamental use.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646